Exhibit IX EIB’s EUR 10 billion capital increase and Moody’s changes outlook on EIB’s Aaa rating to negative The BOARD OF GOVERNORS of the EUROPEAN INVESTMENT BANK, UNANIMOUSLY DECIDED on December 31, 2012, on a proposal from the Board of Directors, in accordance with Articles 4(3) and 5(2) of the Statute, that: 1. With effect from December 31, 2012 the capital of the Bank shall be increased as follows: The capital subscribed by the Member States shall be raised pro rata by EUR 10 billion, namely from EUR 232,392,989,000 to EUR 242,392,989,000. This aggregate capital contribution shall be distributed across Member States as described below: GERMANY FRANCE ITALY UNITED KINGDOM SPAIN NETHERLANDS BELGIUM SWEDEN DENMARK AUSTRIA POLAND FINLAND GREECE PORTUGAL CZECH REPUBLIC HUNGARY IRELAND ROMANIA SLOVAK REPUBLIC SLOVENIA BULGARIA LITHUANIA LUXEMBOURG CYPRUS LATVIA ESTONIA MALTA This capital shall be deemed to be part of the subscribed and paid-in capital, thus increasing the Bank’s paid-in capital from EUR 11,619,649,450 to EUR 21,619,649,450. 2. The portion to be paid-in by Member States shall increase from 5.0% to 8.919255272% on average of the subscribed capital, as a result of the present increase. 3. Each Member State shall pay its share in the capital increase no later than March 31, 2013. However, Member States which have notified the Bank on or before September 10, 2012 will be allowed to pay their respective share of the capital increase in three instalments, 50.0% no later than March 31, 2013 and the remaining 50.0% in two equal instalments no later than March 31, 2014 and March 31, 2015. CONSEQUENTLY 4. The Bank’s Statute shall be amended, as from December 31, 2012, as follows: The first subparagraph of Article 4(1) of the Bank’s Statute shall read “The capital of the Bank shall be 242,392,989,000 EUR, subscribed by the Member States as follows: GERMANY FRANCE ITALY UNITED KINGDOM SPAIN NETHERLANDS BELGIUM SWEDEN DENMARK AUSTRIA POLAND FINLAND GREECE PORTUGAL CZECH REPUBLIC HUNGARY IRELAND ROMANIA SLOVAK REPUBLIC SLOVENIA BULGARIA LITHUANIA LUXEMBOURG CYPRUS LATVIA ESTONIA MALTA The first paragraph of Article 5 of the Bank’s Statute shall be amended as set out below: “The subscribed capital shall be paid in by Member States to the extent of 8.919255272% on average of the amounts laid down in Article 4(1).” In accordance with the notifications received by the European Investment Bank from the Member States before September 10, 2012, the payment of 91.6% of new capital has to be effected by the Member States by March 31, 2013 at the latest. The remainder of the new capital will be paid in two equal instalments of 4.2% on March 31, 2014 and on March 31, 2015. On December 8, 2012 Moody’s Investors Service affirmed EIB’s Aaa/P-1 ratings whilst changing the outlook to negative from stable.
